Title: Patrick Gibson to Thomas Jefferson, 27 July 1818
From: Gibson, Patrick
To: Jefferson, Thomas


          
             Sir
            Richmond 27th July 1818
          
          I received this morning your favor of the 20th Inst returning the two notes signed, but on the one payable to Thos J. Randolph you have failed to obtain his signature, and as his power of Atty to me does not authorize my indorsing a note in his name, I send it you inclosed. On the 18th I gave in charge to James Johnson (boatman) 2 cases of Wine and the small box of seeds, which I am sorry to find should not have been sent up—I have paid Baker & Folsom $19.50 on your accot and to Fitzwhylsonn & Potter $31.75—as also your dft to Leitch—   With much respect I am
          
            Your obt Servt
            Patrick Gibson
          
        